 In the Matterof BOTANY WORSTED MILLSandTEXTILEWORKERSORGANIZING COMMITTEECase No. C-216-Decided December 1, 1937Woolen andWorsted Industry-Interference,Restraint or Coercion:en-gendering fear of loss of employment for union membership and activity;maintaining or encouraging surveillance of employees in the exercise of theirright to join or assist a labor organization;questioning,threatening,and in-structing employees in respect to the exercise of their right to join or assist alabor organization;interrogating prospective witnesses concerningtheir testi-mony under theAct-Discrimination:discharge-Reinstatement Ordered:despiteemployment since discharge as union organizer at substantiallyequivalentcompensation-BackPay:disallowed in accordance with desire of person namedin complaint.Mr. Victor A. Pascal,for the Board.Putney, Twombly & Hall, by Mr. Louis H. HallandMr. FredericR. Sanborn,of New York City, for the respondent.Mr. Sidney L. Cahn,of New York City,,andMr. Ben Goodkin,ofPassaic, N. J., for the T. W. O. C.Mr. Millard L. Midonick,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn May 7, 1937, Textile Workers Organizing Committee, hereincalled the T. W. O. C. or the Union, filed a charge with the RegionalDirector for the Second Region (New York City) alleging thatBotany Worsted Mills, Passaic, New Jersey, herein called the re-spondent, had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On July 6, 1937,the National Labor Relations Board, herein called the Board, bythe Regional Director for the Second Region, duly issued and servedupon the parties a complaint and notice of hearing.The complaintalleged that the respondent had engaged in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3), andSection 2 (6) and (7), of the Act, in that it had discriminatorilydischarged and refused to reinstate its employee, Joseph Peidl, on292 DECISIONS AND ORDERS293May 1, 1937, for the reason that he joined and assisted the T. W. 0. C.and engaged with other employees in concerted activities for theirmutual aid and protection.Prior to the hearing, the respondent filed an answer to the complaintdenying that Joseph Peidl had been discharged for the reasons statedabove.The answer affirmatively alleged that the cause of the dis-charge had been Peidl's neglect of his duties and his interferencewith the performance by other employees of their duty by approachingfellow employees during working hours and urging them to join theT.W. 0. C.; that these activities of Peidl continued despite warningthat such activities must be confined to time outside working hours;that the respondent could rightfully discharge any employee for vio-lating the duty to devote to the service of the respondent the timefor which he was paid. The answer further denied the jurisdictionof the Board as a legal conclusion while admitting certain facts, setforth in Section I below, relative to the respondent and its business.Pursuant to the notice, duly served on the parties, a hearing washeld in Passaic, New Jersey, on July 15 and -16, 1937, before FrankBloom, the Trial Examiner duly designated by the Board. The Board,the respondent, and the T. W. 0. C. were represented by counsel andparticipated in the hearing.At the hearing, pursuant to notice of motion to amend served onthe parties, counsel for the Board moved to amend the complailt toadd a further allegation that the respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section8 (1), in that the respondent prevented and is preventing its em-ployees from joining the T. W. 0. C. by having the activities of thoseof its employees who are interested in the Union, spied upon andwatched.The motion was granted by the Trial Examiner aftercounsel for the respondent had waived insufficiency of notice in pointof time.The allegations added to the complaint by the amendmentwere denied by a supplemental answer.At the conclusion of thehearing, a motion by counsel for the Board to conform the pleadingsto the proof was granted.A motion to accept the admissions con-tained in the respondent's answer, verified July 12, 1937, as part of theBoard's case, was also granted.At the conclusion of the Board's caseand again at the conclusion of the hearing, counsel for th6 respondentmade five motions to dismiss the complaint, four on the grounds ofthe lack or insufficiency of evidence to sustain the allegations of thecomplaint, and one on the ground that it did not appear that therespondent was engaged in interstate commerce, and that therefore therespondent was not subject to the Act and to the jurisdiction of theBoard.Rulings on the five motions to dismiss having been reservedat the hearing, said motions were subsequently denied in the Interme-diate Report. 294NATIONAL LABOR RELATIONS BOARDFull opportunity to be heard,to examine and cross-examine wit-nesses, and to produce evidence bearing upon the issues was affordedthe parties.The parties were granted a reasonable period for oralargument at the close of the hearing,and they were afforded a reason-able opportunity to file briefs.Oral argument was presented bycounsel for the Board and for the respondent.Thereafter,briefswere submitted by counsel for the Board, the respondent, and theT.W. O. C.On August 11, 1937, the Trial Examiner duly filed his IntermediateReport in which he denied the motions of the respondent to dismissthe proceedings.He found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and Section 2 (6) and(7) of the Act,by spying upon and watching its employees, and by discharging andrefusing to reinstate Joseph Peidl.He further found that,by dis-charging and refusing to reinstate Joseph Peidl for the reason that hejoined and assisted the T. W. O. C., the respondent had engaged in andwas engaging in unfair, labor practices affecting commerce, within themeaning of Section 8(3) and Section 2 (6) and(7) of the Act.TheTrial Examiner recommended that the respondent cease and desistfrom its unfair labor practices and, in addition, offer reinstatementto Joseph Peidl.The respondent thereafter, on August 21, 1937,filed 'exceptionsto the Intermediate Report, taking exceptions to theTrial Examiner's rulings in the course of the hearing upon its mo-tions and objections as well as to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner onmotions and on objections to the introduction of evidence and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.We have further considered the exceptions to the Inter-mediate Report and find no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Botany Worsted Mills,is a corporation organizedand existing since 1889 under the laws of New Jersey. Its principaloffice and place of business is located in Passaic,New Jersey, whereit owns and operates a mill.The respondent engages in the manu-facture and sale of woolen and worsted textiles for its own account,and it also processes or combs raw materials for the account of cus-tomers.It was testified by the respondent's assistant secretary thatcommission-combing is done for persons or firms outside the State ofNew Jersey,and that he had no knowledge concerning whether suchwork was performed by the respondent for firms within the State of DECISIONS AND ORDERS295New Jersey.The respondent maintains a showroom in New YorkCity where orders are taken on the basis of samples there displayed,subject to confirmation at the Passaic office.A sales office is alsomaintained in Chicago, Illinois, where the respondent's representa-tives procure the same form and type of orders subject to confirma-tion at the Passaic office.The finished products turned out at the Passaic mill, mainly worstedand woolen goods, yarns and neckties, are made principally fromwool.Wool is generally shipped by sellers to the respondent's millin Passaic, New Jersey, from Massachusetts, Pennsylvania, Maryland,and West Virginia. In some instances, the sellers of wool cause ship-ments of wool consigned to their order from wool-growing states,principallyTexas,New Mexico, California, Oregon,Washington,Idaho, Nevada, Montana, and Wyoming, to be diverteden routeanddelivered to the respondent at Passaic.All of the respondent's rawwool comes to it in these ways.,Other raw materials, such as rayon,silk, and cotton, enter into the respondent's products only "to a verysmall extent."Sellers of such materials ship them to the Passaicmill principally from New York, New Jersey, Delaware, Ohio, Massa-chusetts, Connecticut, and Vermont, and occasionally small-quantitiesare shipped from other states.' In its answer, verified July 12, 1937,the respondent admits the following :It is the fact that the greater part of its raw materials used inthe spinning of yarn and in the manufacture of woolen andworsted goods do not originate in the State of New Jersey andtherefore must be transported in interstate commerce from andthrough various states of the United States other than the Stateof New Jersey to the plant of the respondent at Passaic, NewJersey.3At least 90 per cent of the products manufactured by the respond-ent at its mill in Passaic are shipped to purchasers who are locatedin states other than the State of New Jersey. In the great majorityof cases, the goods are shipped to purchasers located in the State ofNew York, but in varying small quantities, shipments go to all thestates of the Union.Railroad shipments of the respondent's prod-ucts are made f. o. b. Passaic over the Erie Railroad and the Delaware,Lackawanna & Western Railroad and are routed by these carriersover such connecting railroads as are necessary for the commoditiesto reach their destinations.These facts are not disputed by the respondent. Indeed, in itsanswer it admits :'Board's Exhibit A.a Board's Exhibit A.'Respondent's Answer, paragraph 2.67573-38-vol Iv-20 296NATIONAL LABOR RELATIONS BOARDThe greater portion of the product of respondent's plant atPassaic,New Jersey including yarn and woolen and worstedgoods, is ultimately transported in interstate commerce from therespondent's plant in Passaic, New Jersey to and through otherstates of the United States.4The respondent, nevertheless maintains that its business is not in-terstate in character, and that the Board, therefore, has no jurisdic-tion for the reason that :No sales of the respondent's product are consummated in anyother state than the State of New Jersey and title to such mer-chandise sold by the respondent passes to the respective pur-chasers thereof in the State of New Jersey, except that respondentdoes ship merchandise into the State of California from whichlocal deliveries are made, the total volume of such deliveriesbeing less than 21/2 per cent of all its sales and deliveries.5It is clear from the record that approximately 90 per cent of the re-spondent's products are delivered to either of two interstate carriersfor immediate shipment to purchasers located in states other thanthe State :of New Jersey. It is wholly immaterial, therefore, thatupon delivery of the goods to such a carrier for the purpose of animmediate interstate movement, the title in the subjects of the inter-statemovement may pass to the purchasers before the goods haveleft the State of New Jersey by virtue of the fact that they are soldf.o. b. the point of such delivery to the carrier.The operations ofa manufacturing concern may affect interstate commerce whether itcauses its product to be transported in interstate commerce by acarrier which is its own agent or the agent of the consignee.II.THE UNIONTextileWorkers Organizing Committee has been constituted by theCommittee for Industrial Organization, by an agreement to whichUnited Textile Workers of America was a party, as an unincorpo-rated sub-committee to organize textile workers throughout theUnited States for the purpose of engaging in collective bargainingwith employers. In 1936, United Textile Workers of America author-ized the T. W. O. C. to conduct nation-wide organizational activitiesin its behalf and under its constitution.Since early April 1937, thelocal office of the T. W. O. C. has been soliciting the employees ofthe respondent and those of other textile mills in the vicinity ofPassaic to enter the membership of the T. W. O. C., and a substantialnumber of such workers were members by the time of the hearingin this proceeding.The members of the T. W. O. C. among theemployees of the respondent were, at the time of the hearing, en-4Respondent's Answer, paragraph 35Respondent'sAnswer, paragraph 2, as amended at the hearing(Record, pp 7-8). DECISIONS AND ORDERS297rolled directly in the national organization since no charter for alocal union had as yet been applied for.We find the T. W. O. C. to be a labor organization.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint, and coercionThe T. W. O.C. entered the respondent's plant during the earlypart of April 1937.Organizers for the Union have since conductedan active campaign to enroll members among the employees.Therespondent did not permit these activities to go unnoticed.Em-ployees were bluntly intimidated by questionings and warnings re-garding union activities and union membership.They were coercedmore subtly by surveillance and the consequent fear of detection.1.On or about April 25, 1937, Joseph Peidl, named in the com-plaint as discriminatorily discharged,was asked by one of his fore-men whether he belonged to the "C. I. 0.," the organization withwhich the T. W. O. C. is affiliated.Another employee testified thathe was called into the office of the assistant head of his departmentand warned that his interest in the "C. I. 0." was known,as werehis public speeches on behalf of that Union, and that he was beingcloselywatched by the respondent's "Labor, Board".Some timelater in May or in June 1937,officials of the respondent questionedone of Peidl's friends about Peidl's rate of compensation for signingup new members for the Union. As late as July 9, 1937, one weekprior to the hearing, a foreman questioned two employees,whom heobserved signing a petition for wage increases,concerning theirmembership in the"C. I. 0."Moreover,William Nagy, an em-ployee, testified that he was approached in the plant three days be-fore the hearing in this case by Monroe Kestler, one of the foremen,and asked if he intended to testify at the hearing and whether forthe respondent or for Joseph Peidl, his fellow employee named inthe complaint.While we do not wish to circumscribe the privilegeof a respondent to engage in reasonable methods of preparing acase which it has pending before the Board, there is no intimationin Kestler's subsequent testimony or in the remainder of the recordto indicate that Kestler was acting for the respondent'scounselrather than in pursuance of a plan to intimidate the prospectivewitness.At the hearing, the respondent made no attempt to contradict orrefute the testimony of the witnesses establishing the facts as to theunfair labor practices thus far set forth.By these activities,the respondent has seized upon a powerful anddestructive weapon.Its effect is to create immediate, personal fearof the loss of employment in present and prospective members of, 298NATIONAL LABOR RELATIONS BOARDthe Union, and it obviously constitutes, therefore, flagrant and un-lawful interference, restraint, and coercion of employees.6It is notnecessary, as the respondent contends in its brief, to prove directlythat the effect of these practices has been to intimidate; we can makeno other inference but that such tactics have had and are likely tocontinue to have the desired effect, and we will therefore order therespondent to cease and desist.2.Testimony concerning espionage in the respondent's plant re-veals more insidious tactics.Toward the latter part of April 1937,one Frank Pieczarka, an employee of the respondent who testifiedthat he disliked unions, was seen by a witness quietly observing atransaction in which the witness returned to Peidl an executed ap-plication for membership in the Union.According to Pieczarka'sown testimony, he sought out Henry F. Remit;, an official in chargeof the personnel department, in his office a few hours later to reporthaving "caught him (Peidl) signing up the men" in the plant.When questioned whether or not it was part of his duties to relaysuch information about his fellow employees, Pieczarka first an-swered in the negative; he then corrected himself, stating that itwas part of his duties; that he passed such information on becausehe felt an obligation upon himself to keep the management informedof the Union activities observed by him; that Remig "is the GeneralManager" and if "there is anything wrong everybody goes up tohim."Shortly after this incident, Pieczarka approached Peidl inthe plant and requested to be signed up as a member of the Union.Subsequently, on.May 1, 1937, at 3: 00 A. M., Nagy overheard a con-versation between George Leightle, a foreman, and Pieczarka, inwhich the latter was asked if Peidl had attempted to sign him up.Pieczarka replied in the affirmative.Thereupon Leightle said, "Thatis all Mr. Belli wants to know".'Assuming that the respondent gave Pieczarka no explicit instruc-tions with regard to spying upon union activities, we would never-theless condemn as interference, restraint, and coercion, the authori-zation for and encouragement of systematic espionage implicit in therespondent's readiness to listen to information about organizationwhich should not concern it.Upon the foregoing findings, and upon other facts hereinafter setforth, we conclude that the respondent, by persistent questioning, bythreats both express and implied, and by espionage, has sought tocheck the organizational activities of its employees, and by thesemeans it has interfered with, restrained and coerced its employees inthe exercise of their rights to self-organization, to form, join, andassist a labor organization.This conclusion is reinforced by the9Matter of Greensboro Lumber CompanyandLumber and Sawmill Workers Local UnionNo 2688,United Brotherhood of Carpenters and Joiners of America,1N. L.R. B. 6291Belli is the assistanthead of thecombing department. DECISIONS AND ORDERS299circumstances leading to the discharge of Joseph Peidl, next to bediscussed, who is alleged in the complaint to have been discrimina-torily discharged.B. The dischargeJoseph Peidl had been employed by the respondent since February13, 1935, as a roil trucker.The events leading up to his dischargecan be listed chronologically as follows: On April 15, 1937, shortlyafter the commencement of organizational activities by the T. W.O. C. in the respondent's plant, Peidl joined the Union.By April26, 1937, if not before, the respondent knew of Peidl's membership inthe Union and of his active participation in soliciting other employeesto join.Nothing further occurred until May 1, 1937, at about 3: 00A. M., when Nagy overheard the conversation, previously described,between George Leightle, a foreman, and Pieczarka, in which thelatterwas asked if Peidl had attempted to sign him up. UponPieczarka's reply in the affirmative, Leightle said, "That is all Mr.Belli wants to know."When Peidl came to work that morning, hewas told by his superior, Mr. Fiori, head of the combing department,that he was transferred to another department of the plant.About1: 45 in the afternoon, just prior to quitting time, he was told byKestler to report to Fiori.Fiori told him not to return to workuntil sent for ; that he did not know the reason for the discharge sinceitwas ordered by Remig, the head of the personnel department.Peidl then went to Remig for an explanation.He testified at thehearing as follows :I approached Mr. Remig and I told him I was Joseph Peidl.He said, "I know". I said, "Mr. Remig, why am I being laidoff ?I am not accustomed to being told to stay home and havingno explanation."He said, "Don't you know?" I said, "I thinkI know".He said, "Well." I said, "It is account of the C. I. 0."He said, "How many did you sign up in the plant, and whereare they?" I told him.He also asked me who they were. Isaid "I don't know who they are. I didn't sign up many".Remig subsequently testified :The reason I gave him was for using company time for otherpurposes than the time for which the company paid him.Q. (By the Trial Examiner.) Is that the complete answer?A.Well, it was preceded by other conversation.Q. Tell us the whole conversation.Tell us what you said tohim and what he said to you.A. Mr. Peidl on his way out from the mill, about 2 o'clock,approached me with reference to his being out on call, as it wasexpressed.He mentioned the fact that he presumed it was be-cause he was a member of the C. I. O. I told him that that wasG 300NATIONALLABOR RELATIONS BOARDnot the reason.As far as he belonged to any organization wasconcerned, that did not concern us nor did we even care about orquestion that.The conversation brought out from me the in-formation that it was the fact that he was using company timefor other purposes which was the basis of his discharge.In the brief on behalf of the respondent, it is stated :Briefly, Botany justified Peidl's discharge on the ground thathe had violated a rule of his employer by engaging in organiz-ing work and propaganda within the employer's premises withinthe eight hours' time for which his employer was paying him.We take the flat position that an employer can hire men foreight hours, and instruct them to sit at a desk, fold their hands,and not speak. If they violate their instructions and theconditions of their employment, he can lawfully discharge them.It is no defense to say that, despite his instructions, some"brooding omnipresence" not explicit in the Wagner Act per-mitted them so to talk.The employer can forbid all conversation.He can forbid dis-cussions concerning religion-or politics-or labor unions.Certainly he can prohibit the men from using the time that hepays for to solicit membership, get membership cards signed, andreturned to the organizer-all on the company's time,and to theserious neglect o l the employee's work.8In response to so clear an assertion in behalf of the respondent, weinterpret the intent of Congress as embodied in, the Act to be this,that inasmuch as by Section 8 (3) it is made an unfair labor practiceto encourage or discourage membership in any labor organization bydiscrimination in regard to hire or tenure of employment or anyterm or condition of employment, it is therefore an unfair laborpractice so to discriminate whether or not the discharge is attributedto a violation of known company rules or "conditions of ... employ-ment."Discrimination involves an intent to distinguish in thetreatment of employees on the basis of union affiliations or activities,thereby encouraging or discouraging membership in a labor organ-ization, and it is immaterial whether this be done by the means of dis-criminatory company rules, or of the discriminatory application ofnon-discriminatory rules, or in the absence of any rule.The respondent urges that Peidl was lawfully discharged forviolating an alleged regulation prohibiting employees from engagingin any activities outside the scope of their employment during theeight consecutive hours of each shift. It is clear from the recordthat at various irregular and informal periods during each working8Memorandum on Behalf of Respondent,pp. 1, 17. DECISIONS AND ORDERS301day, there are 15 to 30 minute intervals for most of the men duringwhich time they do not actively work.Because of the nature of theprocesses of wool manufacture, there are often such periods of en-forced inactivity while employees await supplies, while machinesreceiveminor repairs and attention, and while machines run auto-matically.During such intervals in this plant, the employees wouldcongregate in small groups and eat lunch and engage in discussionsof baseball, fishing, and other topics.There was a substantial amountof uncontradicted testimony that it is a common practice for a largemajority of the employees to sell, during such inactive periods, ticketsfor various lotteries, Irish Sweepstakes, and raffles, tickets for dancesand basketball games, chances for "numbers" games, and to solicitcontributions for Christmas baskets and flood relief.This conditionof affairs was known to many of the foremen. In fact, it appearsfrom the evidence that the foremen were as active in such mattersas the non-supervisory employees.These widespread and recurrentactivitieswere all outside of, the duties for which the employeeswere hired, and substantial amounts of time were consumed thereby.And yet, according to Remig, no employee has been discharged forsuch activities over the'period of several years during which he hassupervised the personnel department. It is obvious that so long astheir efficiency was not impaired, the management did nothing toprevent the employees from so using the time not taken up withactive duties.We conclude, therefore, that the alleged rule againstoutside activities, nowhere to be found in writing and never enforcedexcept in Peidl's case, is not a bona fide regulation of the respondentbut merely a screen erected to divert attention from its real motive.In their brief, counsel for the respondent emphasizes that Peidl'sunion activities on the respondent's time caused "the serious neglectof the employee's work".,,Peidl testified that he was never repri-manded for inefficiency or told that he was loafing on the job.Hefurther testified as to his own efficiency and the method by which hewas able to perform his duties with dispatch. In this respect, Peidl'stestimony was uniformly supported by the workers in the combingdepartment whose materials it was his job to remove and cart away,and by workers in the willowing and press room to which Peidltrucked the materials for baling.The testimony of Kestler, one ofPiedl's foremen, was to the opposite effect, that during March 1937,Kestler thought Peidl "seemed to be loafing on the job", and neglect-ing his duties by "standing around and talking to people."AlthoughKestler testified this neglect "was a daily occurrence," neverthelessby Kestler's own previous testimony, his last rebuke to Peidl on thisscore occurred a month prior to Peidl's discharge.And althoughKestler testified that he received similar complaints from his assist-0Memorandum on Behalf of the Respondent, p. 17. 302NATIONAL LABOR RELATIONS BOARDant, Leightle, the respondent did not call Leightle to testify at thehearing.It is apparent from the record that the truereason forPeidl's dis-charge was not the alleged neglect of his work.Kestler, the fore-man, testified that although he instructed Peidl to refrain from talk-ing to other employees and to refrain from signing them up oncompany time, he nevertheless did not instruct the other employeesof the alleged rules governing taking part in discussions duringworking hours.At that time, the intention of the respondent ap-pears to have been to single Peidl out for the purpose either of halt-ing his activities, or, if unsuccessful in that, to have a basis for hisdischarge.Peidl did not cease his organizational activities.There-upon, and shortly before the discharge, a conversation took placebetween Pieczarka and Leightle, the foreman, in which Pieczarkareported that Peidl had tried to sign him up in the plant. Thisconversation referred to an incident when Pieczarka approachedPeidl and requested to be signed up. These occurrences clearly indi.cate that the respondent was looking for an incident, to which to at-tribute a discharge, entirely unrelated to the manner in which Peidldid his work.This is further borne out by Pieczarka's own testi-mony to the effect that, subsequent to the discharge, one of the fore-men told him that " the fellow from the press room (Peidl) got firedfor signing up the people to the C. I. 0." Similarly, in the interviewimmediately following the discharge, Remig, the supervisor of per-sonnel, sought to ascertain from Peidl the number and identity ofthose whom he had signed up for the T. W. 0. C. By this it is evi-dent that the respondent's interest lay principally in the subjectmatter of Peidl's private activities on company time rather than inthe effect of such private activities on the quality of Peidl's work.Moreover, Peidl's discharge was sought and brought about by high,officials of the respondent.Remig, who supervised the personnel de-partment, admitted that he knew nothing of the manner in whichPeidl did his work, and itseemsunlikely that Remig's superior,the General Manager of the plant from whom the order for Peidl'sdischarge originated, was better informed.ioi0Remig testified in part as follows :Q (ByMr. Pascal)Mr. Remig. are you the one that ordered Mr Peidl discharged?A No, sirQ.Who ordered him discharged9A. It is a question I took up with the General Manager.Q who isthe General Manager?A. Mr F. R Edington.Q.Who gave the order that Mr Peidl be discharged?A. I took the question up with Mr. Edington.Q. And Mr.Edington gave the order?A. Yes, sir.Q Youknew nothingabout whetherthis man is efficient or a bad worker?A. No, sir. DECISIONS AND ORDERS303So much of the evidence relating to Peidl's alleged neglect of dutyas is conflicting is to be weighed in the light of the respondent'sanimus toward the T. W. O. C.We further take into considerationthe findings of the Trial Examiner, who from his observation of thedemeanor of the witnesses had the opportunity to form a trust-worthy opinion of their credibility.We are convinced that Peidlperformed his services with reasonable efficiency and competency,and we conclude, therefore, that inefficiency was not the reasonmotivating the respondent in discharging him.We are similarly convinced from all the evidence that Peidl, inconversing with or soliciting other employees, did so in such a wayas not to interfere with their efficiency, and that therefore suchalleged interference was not the motivating cause of his discharge.Finally, the respondent argues that since several other men in theplant, whom it knows. to be members of the Union, are still em-ployed, the discharge of Peidl cannot be attributed to his unionaffiliation.We are convinced that the respondent's basis for dis-tinction in its discharge was between Peidl, whom it feared as anactive organizer, and the others, who appear to have been 'passivememb'e'rs. "To recapitulate, we have found that the respondent's employeesare necessarily inactive during several periods of each workingday, that Peidl during such periods has engaged in organizationalactivities on behalf of the T. W. O. C., that by so doing Peidl hasnot in any manner neglected his work or caused others so to do,that during inactive periods within the working day the respondent'semployees in general have engaged extensively in various activitieswithout the scope of their employment but unconnected with theUnion, that the respondent has taken no steps to prevent outsideactivities unconnected with the Union while at the same time itwarned Peidl to cease outside activities on behalf of the Union andthen discharged- him- for -refusing to comply.We, conclude, -there-,fore, that the respondent's alleged rule prohibiting outside activitiesduringworking hours, although in itself unobjectionable andwithin the lawful power of the respondent to adopt and en-force,was either non-existent or a dead letter and was invokedand applied to Peidl in a discriminatory fashion.Peidl was dis-charged not for outside activities but for outside activities in behalfof the T. W. O. C. Other employees, engaging, freely in activitiesoutside the scope of their employment, but not in behalf of a labororganization, were not discharged.We find that Peidl's dischargewas intended as a further warning to other employees that their in-terests would" best be served by refraining from joining, or by sever-ing their affiliations with, the Union.We conclude also that suchdischarge was motivated by a desire to prevent further active organ- 304NATIONAL LABOR RELATIONS BOARDizational activities by Peidl, and it was intended also by the respond-ent as a warning to other Union members not to engage in similaractivities.We conclude, therefore, that the respondent has discriminated inregard to the hire and tenure of employment of Joseph Peidl todiscourage membership in the T. W. 0. C.We further concludethat by this conduct, the respondent has interfered with, restrained,and coerced its employees in the exercise of their rights as guaran-teed in Section 7 of the Act.The work of Joseph Peidl having ceased as a result of an unfairlabor practice, he retained his status as an employee of the respond-ent within the meaning of Section 2 (3) of the Act.Althoughfrom the time of his discharge to the date of the hearing he wasbeing employed by the T. W. 0. C. as a full time organizer, and ata salary substantially equal to that which he had been receiving fromthe respondent," we nevertheless find, partly on the ground of hisdesire for reinstatement to the employ of the respondent, that hehas not obtained any other regular and substantially equivalent em-ployment so as to terminate his status as an employee of the respond-ent, within the meaning of Section 2 (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.THE REMEDYIn addition to an order to cease and desist from its unfair laborpractices, we shall affirmatively require the respondent to offer re-instatement to Joseph Peidl.Although he is entitled to back payfrom the date of the discriminatory discharge, less any amountsearned by him during such period, we will not order the respondentto pay the small sum involved in view of the fact that it was indi-cated at the hearing that Peidl does not desire this remedy.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following conclu-sions of law :n Peidl's salary from the respondent had been $20.40 per week;his salary from theT.W. O. C has been$20 00 per week. DECISIONS AND ORDERS3051.TextileWorkers Organizing Committee is a labor organiza-tion, within the meaning of Section 2 (5) of the Act.2.The respondent, by discriminating in regard to the hire andtenure of employment of Joseph Peidl, has discouraged and is dis-couraging membership in the T. W. O. C. and has thus engaged in andis engaging in an unfair labor practice, within the meaning of Sec-tion 8 (3) of the Act.3.Joseph Peidl was at the time of his discharge by the respondent,and has been at all times since, an employee of the respondent, withinthe meaning of Section 2 (3) of the Act.4.The respondent, by spying upon, questioning, threatening andinstructing its employees with respect to membership in and the man-ner and extent of their activities on behalf of the T. W. O. C., andby the conduct set forth in paragraph 2 above, has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the meaning of Section8 (1) thereof.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Botany Worsted Mills, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :a.Discouraging membership in Textile Workers Organizing Com-mittee, or any other labor organization of its employees, by discharg-ing, refusing to reinstate, or otherwise discriminating against its em-ployees in regard to hire or tenure of employment or any term orcondition of employment;b. In any manner maintaining or encouraging surveillance of itsemployees in the exercise of their right to join or assist TextileWorkers Organizing Committee, or any other labor organization ofits employees;c.Questioning, threatening, or instructing its employees in respectto the exercise of their right to join or assist Textile Workers Organ-izing Committee, or any other labor organization of its employees;d. In any manner interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi- 306NATIONAL LABOR RELATIONS BOARDties, for the purposes of collective bargaining or other mutual aidor protection.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :a.Offer to Joseph Peidl immediate and full reinstatement to hisformer position, without prejudice to his seniority or other rights andprivileges;b.Post immediately notices in conspicuous places where they willbe observed by the respondent's employees, stating : (1) that the re-spondent will cease and desist as aforesaid; (2) that such notices willremain posted for a period of thirty (30) consecutive days from thedate of posting;c.Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this order what steps the re-spondent has taken to comply herewith.